Citation Nr: 0936851	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome.   

2.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral pain syndrome.   

3.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1993 to 
March 1999.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in February 2008 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In her November 2003 substantive appeal, the Veteran 
specifically requested a personal hearing at the RO.  
However, in April 2004, the hearing was cancelled in lieu of 
a VA examination.  In May 2006, the Veteran submitted a 
statement and checked the appropriate box to indicate that 
she requested a Board hearing at the RO (Travel Board).  No 
hearing was provided.  In February 2008, the Board remanded 
the case to schedule the Veteran for a Board hearing (either 
a Travel Board or video conference hearing, at the 
appellant's discretion).  Per the Board's remand 
instructions, the RO sent a letter to the Veteran for 
clarification in March 2008 regarding her request.  However, 
to date, no response has been received by the Veteran.  As a 
result, no hearing was scheduled and no further development 
in this regard is required.  
   
Further, the Veteran had perfected an appeal for a claim of 
entitlement to an initial rating in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD).  
However, in an April 2006 statement from the Veteran's 
representative, it was noted that the Veteran was "happy" 
with her service-connected PTSD to 50 percent.  The Board 
views this as evidence that the Veteran was no longer seeking 
a higher rating and that the increase satisfied her appeal.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the instant 
decision will dismiss this claim.

Additionally, although the Veteran filed a notice of 
disagreement regarding entitlement to an increased rating for 
endometriosis, currently evaluated as 10 percent disabling, 
no substantive appeal was filed to perfect the claim.  
Consequently, this issue is not in appellate status.  

Finally, based on the Veteran's assertions regarding her 
employability, the Board finds that a claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU) has been raised.  Moreover, the Court has held that a 
request for TDIU, whether expressly raised by a Veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  However, as the TDIU component of 
the claim has not been yet adjudicated and therefore such 
matter is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The Veteran's service-connected right knee patellofemoral 
pain syndrome is manifested by pain limiting flexion from 96 
to 140 degrees; there is no limitation of extension, 
recurrent subluxation or lateral instability.

2.  The Veteran's service-connected left knee patellofemoral 
pain syndrome is manifested by pain limiting flexion from 100 
to 140 degrees; there is no limitation of extension, 
recurrent subluxation or lateral instability.  

3.  On April 10, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through her authorized representative, that 
she was satisfied with her present 30 percent rating for 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
right knee patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.71(a), Diagnostic Codes 5099-5020, 5003 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
left knee patellofemoral pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.71(a), Diagnostic Codes 5099-5020, 5003 (2008).

3.  The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).



Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  Moreover, in increased 
rating claims, the VCAA only requires generic notice of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

The notice requirements apply to all five elements of a 
claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2001.  The RO provided the appellant 
with additional notice in October 2003, subsequent to the May 
2003 adjudication.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The notice also explained how 
to substantiate the claims.  Moreover, a communication in 
April 2006 explained how VA establishes disability ratings 
and effective dates.  The claims were readjudicated following 
such notice, most recently in October 2008, correcting any 
timing defects per Mayfield.

The Board acknowledges that a May 2008 letter to the Veteran 
appears to have been sent to the wrong address.  
Nevertheless, complete notice had already been provided.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

 Duty to Assist 

VA has obtained VA and private treatment records.  In 
addition, the VA has afforded the Veteran VA examinations in 
conjunction with the claims.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of her service-connected right knee and left knee 
patellofemoral pain syndrome warrant higher disability 
ratings than those presently assigned.  In support of her 
claim, she has submitted statements and statements from her 
mother, step-father, and husband who altogether noted that 
the Veteran has periods of immobility and severe pain in her 
knees.   

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The two increased rating issues in this case involve the 
knees.  The Board notes at this point that normal flexion of 
the knee is to 140 degrees, and normal extension of the knee 
is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
  
The Veteran's service-connected right knee and left knee 
patellofemoral pain syndrome have been rated by the RO by 
analogy under the provisions of Diagnostic Code 5099-5020 for 
synovitis, as patellofemoral pain syndrome is not listed 
under any diagnostic code.  In other words, the Veteran's 
disabilities have been rated under a closely related injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous to 
synovitis.  38 C.F.R. § 4.20.

Diagnostic Code 5020 for synovitis will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis pursuant to Diagnostic Code 5003.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or groups of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The Board notes that limitation of motion under the 
appropriate diagnostic codes for the knees are found in 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261.

Under Diagnostic Code 5260 a rating of 10 percent is 
warranted for flexion limited to 45 degrees.  A rating of 20 
percent rating is warranted for flexion limited to 30 
degrees.  A rating of 30 percent rating applies for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.     

Under Diagnostic Code 5261, a rating of 10 percent is 
warranted when extension of the leg is limited to 10 degrees.  
A 20 percent disability rating is applicable when extension 
of the leg is limited to 15 degrees.  A 30 percent disability 
rating is warranted when extension of the leg is limited to 
20 degrees.  A 40 percent disability rating is warranted when 
extension of the leg is limited to 30 degrees.  A 50 percent 
disability rating applies when extension of the leg is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.      

VA treatment records dated in September 2002 reflect 
complaints of knee pain that increased with prolonged 
sitting, climbing stairs or performing deep knee bends.  
Objectively, there was no tenderness to palpation along the 
patellar tendon insertion or origin.  There was no swelling, 
no varus or valgus laxity at 0 or 30 degrees, and Lachman's 
and McMurray's tests were negative.  She had full range of 
motion.  The assessment was bilateral knee patellofemoral 
syndrome.  X-rays taken in December 2002 did not show 
arthritis.

The Veteran was seen for a follow-up of bilateral 
patellofemoral syndrome in January 2003.  X-rays showed 
slightly laterally riding patella bilaterally with small 
osteophytes in the patellofemoral joint.  Tibia films were 
observed as normal.  VA treatment records also show that the 
Veteran was seen in February 2003 and barely tolerated 
treatment as pain was severe at times.  It was noted that the 
Veteran understood the exercise program and was provided 
education on rehabilitation of the knees.  When the Veteran 
was seen for a follow-up in March 2003, there was no 
tenderness to palpation along the patellar tendon where it 
inserts at the origin.  Further, there was no swelling, no 
varus or valgus laxity.  There was negative anterior drawer 
test, posterior drawer test, Lachman's test, and McMurray's 
test.  It was noted that she had a full range of motion.   

On VA examination in April 2003, the Veteran complained of 
pain in both knees, which she deemed about equal in 
intensity.  The Veteran stated that she was unable to run due 
to the pain in her knees.  She further complained of knee 
pain when engaged in physical therapy exercise or when 
attempting to ride a stationary bicycle.  In addition, she 
complained of occasional swelling in both knees that 
occasionally gave way with occasional catching or locking of 
the knees.  Upon physical examination, it was observed that 
there was no effusion and that range of motion was 0 to 130 
degrees in the right knee.  There was tenderness at the 
inferior pole of the patella and along the medial joint line 
and the lateral joint line.  The knee was deemed stable to 
varus and valgus stress.  The anterior drawer and Lachman's 
sign were deemed negative, and McMurray's sign was positive.

Regarding the left knee, there was tenderness with the 
patellar grind test and there was also tenderness along the 
medial joint line.  There was no effusion and range of motion 
was 0 to 130 degrees.  The knee was described as stable to 
varus and valgus stress.  While the anterior drawer and 
Lachman's sign were negative, McMurray's sign was positive.  
A Magnetic Resonance Imaging (MRI) revealed normal knee.    

VA treatment reports in July 2003 show full active range of 
motion of the right knee.  The knee was non-tender to 
palpation in the lateral joint line, mild tenderness to 
palpation with blotting of the patella, and no crepitus with 
flexion or extension.  She was noted as having hypermobile 
patella.  It was noted that with firing of the quads, the 
patella deviated laterally.  It was further noted that 
neither knee was swollen.  X-rays taken in July 2003 revealed 
bilateral patella in the trochlear groove; and MRI's were 
normal.  

VA treatment records also show osteoarthrosis involving the 
knee (left or right not specified) in April 2004 and that the 
Veteran was diagnosed with bilateral patellofemoral syndrome 
in July 2004. 

When the Veteran was afforded another examination in July 
2004, she reported that although her right knee was worse 
with driving, her left knee bothered her more often than 
previously.  She further reported that sitting with her knees 
flexed made her symptoms worse and that occasionally her 
knees would swell.  She described her knees as tender.  She 
also reported wearing ACE bandages and taking Motrin when her 
knees hurt.  The Veteran reported that she had no occupation, 
but that her knees bothered her daily and interfered with her 
daily activities such as walking, climbing stairs, swimming, 
and biking.  She stated that if she did have a job, her knees 
would probably hurt if she did a lot of walking or climbing 
stairs.  She reported that cold weather also exacerbated her 
knee symptoms and that they would stiffen and ache in an air-
conditioned car.  Occasionally, her knees felt like they were 
on fire.  

Upon physical examination, both knees were normal in 
appearance.  The Veteran had flexion from 0 to 140 degrees 
with mild pain laterally and medially to both knees at 140 
degrees.  Extension was full to 0 degrees with bilateral 
pains medially and laterally.  The medial and lateral 
collateral ligaments were stable, as were the anterior and 
posterior cruciate ligaments and the medial and lateral 
meniscus were noted.  It was further noted that she was 
tender laterally and medially in both knees.  There was no 
visible edema present and that gait and motor skills were 
normal.  It was additionally observed that active range of 
motion did not produce any weakness, fatigue or 
incoordination and there were no additional limitations with 
repetitive use or with flare-ups.  The diagnosis was 
bilateral patellofemoral pain syndrome, chronic bilateral 
knee pains with climbing stairs or walking long distances or 
sitting for long periods of time.        

When the Veteran was afforded a VA examination in September 
2005, she reported being able to walk about 20 minutes on a 
flat surface before her knee pain required her to stop.  She 
could not tolerate stairs well at all.  She reported that her 
knees repeatedly swelled, but no swelling was present at the 
time of the Veteran's VA examination.  

The examiner observed that the Veteran had a very high grade 
of guarding.  However there was no significant pain lying 
supine.  She could extend her knees fully and flex each to 
140 degrees.  However, in the sitting position, the Veteran 
was very slow flexing and extending her knees.  Examination 
revealed no periarticular thickening in either knee.  
Extension in both knees was to 0 degrees and flexion in both 
knees was 140 degrees without obvious pain.  McMurray's sign 
and Lachman's sign were both negative.  It was additionally 
noted that there was no ligament laxity, and no varus or 
valgus instability seen in either knee.  It was further 
observed that both patellae were easily movable by the 
examiner with no pain, tenderness, or crepitus.  

The examiner acknowledged a May 2004 outpatient examination 
reflecting a diagnosis of osteoarthrosis, but he was unable 
to confirm that since previous imaging studies did not show 
such arthritis.  The examiner described the Veteran's knee 
disabilities as minor and diagnosed the Veteran with 
bilateral patellofemoral pain syndrome.  He added that the 
majority of the Veteran's subjective complaints were vague 
and that there was no clear evidence of pain on motion.  He 
explained that with a nurse providing assistance, the Veteran 
was able to lay supine, flexion each knee and hip separately, 
and freely flex each knee to 140 degrees.  The examiner 
stated that he tried to have her repetitively flex and extend 
each knee to see if that would cause additional limitation, 
but she was not able to do so, stopping after 2 or 3 cycles 
in each leg alleging weakness and fatigue.  The examiner 
further stated that no flare-ups were reported and that no 
instability was found.  

When the Veteran was seen for a routine visit in March 2006, 
she complained of continuing problems with her knees.  Even 
though she had been doing the exercises taught by 
orthopaedics, she thought that the extra weight from her 
pregnancy set her back.

Upon her most recent VA examination in July 2007, the Veteran 
reported flare-up pain, rated as 10 out of 10 in intensity.  
She stated that the flare-ups pain occurred approximately 2 
to 3 times monthly and would last for a day or two.  She also 
reported experiencing bilateral knee effusion and symptoms 
consistent with patellar pseudo-locking.  The Veteran stated 
that she had increased bilateral knee pain associated with 
prolonged sitting or driving, and prolonged walking, 
standing, kneeling, crouching, and squatting.  She further 
stated that she could no longer run or participate in 
athletic endeavors that required running.  She did not use 
any assistive devices and could complete all routine 
activities of daily living as required.  

Upon physical examination, ranges of motion of the right knee 
were as follows: extension was 0 degrees both pre and post 
repetitive motion, and flexion was 0 to 100 degrees pre-
repetitive motion and 96 degrees post-repetitive motion.  
Ranges of motion of the left knee were as follows: extension 
was 0 degrees pre and post repetitive motion, while flexion 
was 0 to 100 degrees both pre and post repetitive motion.  
The examiner noted that passive range of motion was in excess 
of 130 degrees bilateral on McMurray's testing.  It was the 
examiner's observation that loss of active range of motion 
appeared to be volitional and due to symptom exaggeration.  
Although the Veteran complained of pain through the entire 
arc of flexion bilaterally, the examiner noted that there was 
no apparent weakness, fatigability or loss of coordination 
during or following three repetitions of range of motion.  X-
ray impression of the Veteran's knees revealed no evidence of 
fracture, dislocation, arthritic change or effusion in either 
knee; it was further revealed that the knees were stable 
since October 2002.  

As discussed previously, pursuant to Diagnostic Code 5003, 
the Veteran's disabilities may be rated higher based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
However, limitation of flexion was not limited to 30 degrees 
or less to warrant a higher rating under Code 5260.  
Additionally, with no limitation of extension in either knee, 
a compensable rating under Code 5261 is not warranted.  
Moreover, her disability picture does not nearly approximate 
the next-higher rating based on additional functional 
limitation per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  
As noted previously, there was no apparent weakness, 
fatigability or loss of coordination during or following 
three repetitions of range of motion observed at the July 
2004 and July 2007 VA examinations.  

Turning to other applicable Diagnostic Codes applicable to 
the knees, the Board notes that Diagnostic Codes 5259 and 
5263 do not provide for disability ratings in excess of 10 
percent.  Therefore, they are not applicable to this 
analysis.  In turning to the Diagnostic Codes applicable to 
the knees which do provide for disability ratings in excess 
of 10 percent, the Board notes that a 30 percent disability 
rating under Diagnostic Code 5256 would not be warranted in 
this case because there is no pertinent medical evidence of 
record reflecting ankylosis of the right and left knee.

Further, there was no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint to warrant a rating of 20 percent 
under Diagnostic Code 5258.  Consequently, Diagnostic Code 
5258 is not for application.  Additionally, the Board notes 
that there is no malunion or nonunion of the tibia or fibula 
to warrant higher ratings under Diagnostic Code 5262.

The Board notes that staged ratings are not for application 
since the Veteran's right knee and left knee patellofemoral 
syndrome are adequately contemplated by the 10 percent 
disability.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, with 
respect to both knees, the medical findings do not establish 
loss of both flexion and extension to a compensable degree.  
Thus, assignment of separate evaluations for limitation of 
flexion and extension of the left or right knee disabilities 
is not appropriate here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply 
for arthritis and instability of the knee.  Specifically, the 
VA General Counsel has held that, when x- ray findings of 
arthritis are present and a Veteran's knee disability is 
evaluated under Code 5257, the Veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in at least noncompensable limitation 
of motion. See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for instability is not 
warranted here.  It is noted that there is some inconsistency 
in the record as to whether the Veteran has x-ray evidence of 
arthritis in both knees.  In any event, even construing the 
evidence favorably to enable a finding of arthritis in both 
knees, assignment of a separate rating is still not warranted 
here.  Indeed, the competent evidence fails to demonstrate 
consistent findings of laxity regarding either knee.  With 
respect to the latter point, it is recognized that the 
Veteran has described  episodes of instability.  It is also 
noted that McMurray's sign was positive for each knee upon VA 
examination in April 2003.  However, numerous subsequent 
tests showed normal findings and all other objective tests of 
laxity were negative.  Overall, then, the evidence is not 
found to show lateral instability or subluxation as 
contemplated under Diagnostic Code 5257.  Accordingly, there 
is no basis for assignment of a separation evaluation for 
either knee based on instability.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the Veteran 
that the service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  

The Board acknowledges that in a letter written in November 
2003, the Veteran reported experiencing pain that runs down 
the side of her leg from sitting 8 to 10 hour days at her 
job.  However, it appears to the Board that the Veteran's 
knees have not interfered with her work and with her ability 
to obtain a graduate degree.  Statements written in October 
2002, by the Veteran, her supervisors, and her husband, as 
well as statements written in November 2003 by her mother and 
her husband collectively indicated that it was the pain in 
the abdominal area that interfered with her work.  In a 
statement written in November 2003, the Veteran's stepfather 
noted that at one place of employment, the Veteran was 
extended the courtesy to resign rather than be terminated 
since she distrusts male supervisors.  At the July 2004 VA 
examination, the Veteran stated that if she did have job, her 
knees would probably hurt if she did a lot of walking or 
climbing stairs.  At a September 2005 VA examination, the 
Veteran reported employment in a full-time job working with 
computers doing networking for the last 4 years; and she 
reported working fairly regularly, occasionally missing some 
time from work, without providing further elaboration.  In 
her recent VA examination in July 2007, the Veteran reported 
being a graduate business student. 

Under these circumstances, the Board finds that the Veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, there is no support for a rating in excess of 10 
percent for patellofemoral pain syndrome of either knee.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Withdrawal of Appeal: PTSD

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through her authorized 
representative, has withdrawn her appeal on the issue of 
entitlement to an increased rating for PTSD and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and it is dismissed.


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome is denied.  

Entitlement to a rating in excess of 10 percent for left knee 
patellofemoral pain syndrome is denied.

The claim of entitlement to a rating in excess of 30 percent 
for PTSD is dismissed.  


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


